Citation Nr: 9914127	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel




INTRODUCTION

The veteran served on active military duty from August 1963 
to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which, in part, denied the 
veteran's claim for service connection for bilateral hearing 
loss.

In its informal hearing presentation dated in March 1999, the 
veteran's representative sought to raise as an issue 
entitlement to a compensable evaluation for tinnitus.  The 
veteran's representative argues that the issue of a 
compensable rating for tinnitus is intertwined with the 
matter currently before the Board.  The Board disagrees with 
that assertion, in that tinnitus and hearing loss are rated 
as  two distinct disabilities.  The represented also referred 
to other matters, none of which is  currently in appellate 
status.

Finally, the veteran requested a Travel Board hearing, and 
one was scheduled in September 1997.  The veteran failed to 
report for the hearing, and did not provide any explanation.

FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's hearing loss, if any, and his period of active 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68. For purposes of a 
hearing loss claim, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that he was exposed to loud noise during 
service including artillery blasts.  Service records confirm 
that the veteran was in combat.  The veteran stated in his 
June 1995 hearing that he was told he was close to needing a 
hearing aid.  He stated that his hearing has gradually gotten 
worse over the years, and that the only time he was exposed 
to loud noises was in service.

Service medical records show that at his enlistment 
examination, the veteran had thresholds of -10, 0, 10 and 10 
in the right ear and -5, -5, 5 and 5 in the left ear at the 
500, 1000, 2000, and 4000 decibel levels.  These were within 
the normal range.  Service medical records further show that 
in April 1964, the veteran complained he had a roaring in his 
ears.  In September 1964 he claimed his left ear had been 
hurting for a month.  On neither occasion was there a 
diagnosis.  The separation examination report written in May 
1966 shows 15/15 in the right ear on whispered voice test.  
The figure for the left ear is illegible on the copy of the 
report contained in the claims file.

During his June 1995 hearing, the veteran was asked whether 
there are any post-service medical records relating to his 
alleged hearing loss.  The veteran responded that his hearing 
had been tested in 1990 in conjunction with employment and 
that he had failed the test, but he was unable to provide any 
further details regarding that testing.  Two audiological 
examinations were performed recently.  The first, in August 
1995, resulted in the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
25
20
LEFT
20
20
35
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Diagnoses of mild sensorineural hearing loss with excellent 
speech discrimination in the right ear and mild to moderate 
sensorineural hearing loss with excellent speech 
discrimination in the left ear were rendered.  The examiner 
recommended that a left ear hearing aid be considered and 
annual audiology examinations be performed.

A second VA examination was performed in January 1998, 
resulting in the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
25
10
5
LEFT
-5
5
25
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The examiner stated that hearing was within normal limits for 
both ears.

Under applicable VA law, the veteran does not have a current 
hearing loss disability.  See 38 C.F.R. § 3.385 (1998).  
Although the veteran manifested hearing loss as defined by VA 
law at the August 1995 examination, his hearing was within 
normal limits at the more recent examination in January 1998.  
Even if current hearing loss were conceded based on the old 
examination, there is no competent medical evidence that such 
hearing loss is related to the veteran's period of active 
service.  The record does not contain a medical opinion 
providing a nexus or causal relationship between activities 
in service and the veteran's current pure tone thresholds.  
Although it may be assumed that the veteran was exposed to 
loud noises as part of his combat service, medical evidence 
is necessary to provide a linkage between in-service noise 
exposure and current hearing loss, if any.  In order to 
establish the nexus component of a well-grounded claim, the 
veteran must present competent medical evidence linking his 
current condition to his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because such evidence is lacking, the claim for 
service connection for bilateral hearing loss is therefore 
not well grounded.  In addition service connection is not 
available on a presumptive basis as there is no evidence of 
record that the veteran suffered hearing loss either during 
service or within a one-year period thereafter.


ORDER

Service connection for bilateral hearing loss is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

